Case 1:19-cv-03347-LJL-JLC Document 167 Filed:03/22/21 Page 1 of 9

Alexander Williams jr 1411801632 RECEIVED
GoRV.C. SDNY PRO SE OFFICE

OS-09 hazen Street

Queens, New York 11379 P02 HAR 22 aM 19: 30

Summary Judgement Possible Amendmenet March 12, 2021
CV-3347 [ILC

R
1

ey
ge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRCOIT OF NEN YORK
PRO-SE INTAKE UNIT

500 PEARL STREET

NEW YORK NY 10007

DEAR JUDGE JAMES L. COTT

Parlier this wek I sumbitted my . response to the defendnst fFequest
seeking summacy judgement.

In their request I realized that they made the ICR status the leuthe
in their legal argument whihe IT could not have properly defendad myslef in

cegards to because their was not much that IT knew in regards to me being

A®t 78 in the courts in tnis matter.

pO

TCR and I had pending

Mt

Today I was called to a Counsel legal visit via computer where

«.

mh
me

T met with a lawyec from the legal aid department by the name of Alexande
Anthony, who informed me that she rapcrersented me in the ART @& that I Filed
For in Bronx County Under Index No, 340028/2021

A copy of that articel 73 is enclosed herein thsi letter.

She explained to me that on theree occassions thus far that sne
has cequested the notice that was supposed to be given to me jaforming me
that L am IGR From NYG Dep't of Corrections and on ecah occassion those cecordds |
have mot yet been produced.

This is now a crucial part in my reply because I did not know That

o

F

Tam become ICR because I was never served any misbehanvior reports in regards

to introdsucing contrand into the Facility at all.
Case 1:19-cv-03347-LJL-JLC Document 167 Filed 03/22/21 Page 2 of 9

Just as in ART 78 100454/2020 the facility and the defendnat(s)/

respondents somehow came up with an incident or a move thatx T was never

hy

informed of , never af

>

b

“ordéd a hearing and/or siven any type of notification
in which JT have a rieht toa.
3 cia)

Mis Anthony explained to me that if tnis notification isnt produced

fete

on the 17th of March that she will ask for tne judge in the ART 78 to issue

an order ceanoving said status from my institutional record

oo

T thought that the Court should be abrasted in regards to this
matter as well as taking this information into te consideration whan ruliag

on tne Summary Jdugement and my response to tn

©

@m

defendant(s) summary Judgement
akso.
amend
If the Court sees that i need to amesae my reply before it entertians
this T ask that I be sant a copy of my rveply as I did not nave tiSme to make

coipes because of the fack that the facility Law libarary was closed on that day

due to being shift reduced.

 

 
Case 1:19-cv-03347-LJL-JLC Document 167

SUPREME COURT OF THE STATE OF NEW YORK
BRONX COUNTY

ee ee ea a eee sr ert em See i te pe

ALEXANDER. WILUTAMS JR
PETITIONER,.

-AGAINST-.

WARDEN OF G.R.V.C FACILITY, WARDEN
JEAN H. RENE _--RESPONDENT(S) »_

ke nly ty A hy an ih SO De A Se SP Ne dm

FOR A JUDGEMENT PURSUANT TO ARTICLE 5

ee a a eh ef um me ry oh he Pr SR er A ES ke

Upon the annaxed affidavit in aupport of an Order to Show Cause of ALEXANDER
WILLTAMS JR, verified and sworn to on the _._ay of Feburary 2021, IT IS ORDERED, that

the respondent WARDEN JEAN H. RENE , show cause at a Term of t this Court, to be held in the

Filed 03/22/21 Page 3 of 9

ORDER TO SHOW CAUSE

INDEX wo. 34009-8 ay. :

county of BRONX NEW YORK on the __ day of 2021 ar soon thereafter as the Counsad ais

may he heard , why judgement should not be made and entered in this matter pursuant to Article

78 of the Civil Practice Uaw and rules:

1. VACTING and setting aside ths respondents determination that the petitioner

is an ICR inamte. (INMATE RECIPANT CONTRABAND)

2. DIRECTING respondent to IMMEDIATELY REMOVE

this classification from the

petitioners fleor card, institutional card and institutional records.

3, . GRANTING such other further relief that the Court may deem just and proper.

ORDERED, that service of a copy of this Order, tagether with the papers upon

which it is granted be deemed sufficient if served upon the respondent by mail from facility

mailroom at G.R.V.C. rikers island.

ENTERED :

_ S0STICE OF THE SUPREME CouAT
Case 1:19-cv-03347-LJL-JLC Document 167 Filed 03/22/21 Page 4 of 9 .

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX: EX-PARTE MOTION TERM

A Ad ap ae St te SU Tt SY ke Sema At ES PR Are ry ee

IN THE MATTER OF THE APPLICATION OF

. AFFIDAVIT IN. SUPPORT
AVEXANDER WIUUTAMS JR oF

 

 

 

PETITIONER a. ORDER TO SHOW! CAUSE
/-AGAINST- | INDEX, NO. ZEHOO2E 2
WARDEN OF G.R.W.C. JEAN H. RENE
RESPONDENT “

FOR A JUDGEMENT PURSUANT TO ARTICLE 78
OF THE CIVIL PRACTICE UAW AND RULES

 

STATE OF NEW YORK =)

)} $8S.:
COUNTY OF QUEENS - )

T, ALEXANDER WILLIAMS JR, being duly sworn, deposes and says:
41, ‘T am the petitioner in the above-entitled actions/proceedings.
2. T am making this affidavit in support of my annexed applcication for an Order
to Show Cause pursuant te Article 78 of the Civil Practice Liaw and Rules which is chellages
‘the respondent named herein déterminating the patitioner aa being TCR in classification.

3, ‘The petitioner was housed at the Manhattan Detention Complex. from Jan 2019 until

Nov enn and while durring this time pericd was reclassified as being an “TOR inmate.

4, - That facility i@ closed now end the patitioner in now: deteined all the G.R.V.C.
facility were the respondent Jean H. Rene is the warden al the time of the filing of this

arder to Show Cause.

5. Exhibit -A is a grievance where the petitioner grieved the matter that he was
reclassified as ICR inmate without being granted a hearing where he could present evidence,
ulltiness(es) and legal arguement in support of why he should not have be classlefed as ICR.
6, 7 ot is tha petioners legal arguement thal! he has the right to due process in

the form of a hearing before being reclassified in this matter.
Case 1:19-cv-03347-LJL-JLC Document 167 Filed 03/22/21 Page 5 of 9

7, Since the respondent is the warden in the Facility where the petitioner is detainer
all and where this classification is an thenetitioners card at this facility then the respenden: |
must be answered to Show Cause as the reason why the petitioner's request for removal of

this classification should not be granted if the facility and/or department in its entirey
doas not have en afficial reead of the petitioner being afforded a hearing in relation to

the matter thal lead to th reclassification deeming him to be TCR inmate.

a, The petitioner seeka to proceed by Order to Show Cause rather then by notice

of Petitoin because petitioner, being incarcerrated, alsa cari not persenal service af the
papers within the respectfully time and requests Yhat the timely service be deemed sufficient.
9, Patilioner designates Bronx County as the placa of Venue.

40, No previous apnplicallion for relief requesiled herein has been made.

WHEREFORE, I move by annexed appiciallion to proceed as oor person,

FURTHERMORE, petitioner respectfully request thal! this court eneter an Order
directing respondent to SHow Cause why a jadgement should not be made and entered pursunal
tp ARTICLE 78 of the Civil Practice Law and Rules granting the petitioner the relief sought

herein this matter.

DATED: FEBURARY 6 2021

COUNTY OF BRONX | ,
. | | CS soir :

1417 ~180-1632
G.R.V.E.
09-09 HAZEN STREET
QUEENS, NEW YORK 11370
Case 1:19-cv-03347-LJL-JLC Document 167 Filed 03/22/21 Page 6 of 9

EXHIBIT - A
Case 1:19-cv- 03347- LJL- “SLO AR CHMENT oS Filed 03/22/21. Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CY
CITY OF NEW YORK - DEPARTMENT OF COR ECTI ON
OFFICE OF CONSTITUENT .AND GRIEVANCE SERVICES. . crm: 7102R
DISPOSITION FORM ef: Dir. 3376R-A
Grievance Reference #: “ Date Filed: '. | Facility: |
340530 09/18/20 - MDC
inmate Name: Book and Case#: . Gategory:
WILLIAMS, ALEXANDER 141-18-01632 N/GCLASSIF

 

 

From oces Inmate. Statement Form,

print or type short description of grievance:

Todd it was brought to my:

 

 

atttention that | have ben clagsed as being an I.R. C. inmate/deteninee. | have never been caught.

 

with any contraband; nor have | ever recived a disoplanary ticket for possession of contrababand

 

| have never been to a L R. C.

L; Hearing or notified of this before hand ar

 

to. challenge this.

id given the opportunity.

 

 

 

 

Action Requested by inmate:

A hearing Toi challeheneg LR.C., where I could present bveidence in the matter,

 

 

 

| STEP 1: FORMAL RESOLUTION

 

Altematively, OCGS: staff ‘shall:
Grievances not subject to the Grievan

‘| On 09/18/20 The OCGS review

Check one box: El Grievance ubmission is not subjected to the Grievance Process

"The: ‘Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows
providp an explanation for why the submission is not: ‘subject. ‘to

Process cannot be appealed.

ed_your complaint and determined that it is not
OCGS; however it has been forwarded to the Head of the Facility for further rev

the OcGs pi

lurider the
lew-and handling:

 
   
   

 

 

 

 

 

 

CHECK THE AP
__ (Failure to sign

Commanding Officer. You will rec: @ outcome of this re
subject fo the Gravance Process cangotpe appeaiod,

Note: if you appeal, the grievance staff can request fot a pai son in

OPRIATE BOX BELOW AND PROVIDE YOUR SIG TURE ©
rms will forgo your right to appeal the proposed resolutlo| }

‘o Yes, [ accept the resolution a No eS | request to appeal the resolution of this ‘grieva

based review Hf they feel the complaint was: thoroughiy levastigated
ie (3) business days to inform you the appeal will proceed orem exhausted administrative remedies, Grievance not.

 

j

ce to the Corpmanding officer.

and. acidressidt, Prior to forwarding to the

 

 

 

 

_ "

inmate's Signature: dao.
; _ (0 Y fin

 

ae al

F] Preliminary Review Requested [

a

Fy

 

 

 

 

 

 

Grievance Coordinator Tine, , Date:
m7 Loe x7 /) gfoo

 

 
Case 1:19-cv-03347-LJL-JLC Document 167 "Filed 03/22/21 Page 8 of 9

4y1_CITY OF NEW YORK - DEPARTMENT OF. CORRECTION:
ty OFFICE OF CONSTITUENT. AND GRIEVANCE SERVICES — Fo

    
  
    
  
  

   

 

 

 

 

 

 

 

. INMATE STATEMENTFORM a,
Inmneite's Name: is ‘Book & Case #: - oo — J NYSID #: -
_"aléxander williams 4 14118016320 ee
Facility: 7 | Heusin en Date of Incident: ‘|. Dato Submaitted:

M.D.G. 9 NORTH 09/16/2020 | . 99/16/2020,
MH grievances must be submitted within

 

 

en n business days after the e incident occurred, untess its sia sexual’ ‘abuse oF -

e. grievance mnust personally prepare this s statement. en collection by the Office
CGS) staff, OCGS ‘staff will time-stamp and issue tt a jevance reference umber.
@ copy of this form as a record of receipt.

larassment allegation. The-inmate. filing,
f Constituent and Grievance Services (
ICGS staff shall provide the i inmate with)

 
 

 

irievance: fODAY LWA BROUGHT. TO MY Al [ rE TON THAT I_ HAVE: BE N. CLASSED AS BEING
_AN IaR.c. INMATE DETENINEE. HAVE. NEVER BEEN CAUGHT WITH ANY, CONTRABAND, -

PB Evi -ANARY. TICKET. FOR’ POSSESSION OF CONTRABABAND|
BEEN TO-A I.R.C. HEARING OR NOJ LIFTED es BEFORE |
i RM -TO CHALLENGE THIS. — te : pe

vt
" a

 

 

 

 

 

 

 

tion : Requested by inthate: ".AHEARING TOT CHALLEHENEG T.R.C,, WHERE J COULD PRESENT
weal | re t. - clo . a o toe . 0 , Lo o ; : teas ha wt

 

 

 

1 you agree to have your statement cdltod:
your need the oces staff to write the gri

 

Yes [J Ni EL "
ta

you wraquire the assistance of an | interp

 

 

 

: . aa os . | Nes Tae
- ” : atk. ‘OF wo

 

occs MUST PROVIDE A COPY OF THIS FORM TO THE INMATE ASA RECORD ‘OF RECEIPT.

FOR BOC OFFICE USE ONLY -

2 id fils Ehodvingpo un UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR’ me .
VA3Iue Reference # mo St
ora ae =F "32630 : sana alse.’ « ie

na . Ofiice of Gonatituent and Grievances Ut Coordinator/Officer. alte

 

 

 

 

' : :
{| ' ‘ids

 

 

 

 
 

 

 

M2 S\\ (J PR Yan
fe YOR 99 -bO

   
   

WAATAOA |

 

 

 
 

Case 1:19-cv-03347-LJL-JLC Document 167 Filed 03/22/21 Page 9 of 9

 
